DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-18, and 20-21 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (USPN 9,713,104; hereinafter Zhao).
Claims 1 and 11 Zhao discloses a method for transmitting, and a transmitting device, for transmitting a data unit in a wireless communication system, the method comprising:
(fig. 26); and
a processor configured to control the RF unit (fig. 26; col. 20, lines 33-45), the processor configured to:
generating, by the transmitting device, a medium access control (MAC) protocol data unit (PDU) (col. 7, lines 57-60; wherein the mobile device generates a PDU); and
transmitting, by the transmitting device, the MAC PDU (col. 10, lines 49-51; wherein the PDU is transmitted to a base station),
wherein the MAC PDU includes a MAC control element (CE) start indicator (col. 8, lines 3-6; wherein the PDU includes a length indication value), and
wherein the MAC CE start indicator indicates the start point of the first MAC CE in the MAC PDU (col. 8, lines 14-18, col. 9, lines 1-13, col. 14, lines 40-46; wherein the indication provides the base station with where the PHR CE start in the PDU).
Regarding claims 3 and 13 Zhao discloses the method according to claim 1 and the transmitting device according to claim 11, wherein the MAC PDU includes zero or more MAC service data units (SDUs) and zero or more MAC CEs (fig. 1, col. 1, line 65 – col. 2, line 5; wherein the PDU comprises at least an SDU and at least one CE, also includes padding).
Regarding claims 4 and 14 Zhao discloses the method according to claim 3 and the transmitting device according to claim 13, wherein the MAC CE start indicator indicates the start point by indicating a sum of a total length of the MAC CEs included in the MAC PDU and a total length of respective MAC subheaders for the MAC CEs included in the MAC PDU (col. 7, lines 22-56, col. 8, lines 3-14; wherein the length is determined by a total CEs that are to be included in the PDU).
Regarding claims 5 and 15 Zhao discloses the method according to claim 3 and the transmitting device according to claim 13, wherein the MAC CE start indicator indicates the start point by indicating a sum of a total length of the MAC CEs included in the MAC PDU, a total length of respective MAC subheaders for the MAC CEs included in the MAC PDU, a length of padding bits included in the MAC PDU, and a length of a MAC subheader for the padding bits included in the MAC PDU (col. 7, lines 22-56, col. 8, lines 3-14, col. 10, lines 10-50; wherein the length is determined by a total size of information to be sent to the base station as part of the PDU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2, 6-10, 12, 16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kim et al. (US Patent Application Publication 2019/0230667; hereinafter Kim).
Regarding claims 2 and 12 Zhao discloses the method according to claim 1 and the transmitting device according to claim 11. Zhao fails to discloses, but Kim in the same field of endeavor discloses wherein the MAC PDU always includes the MAC CE start indicator even if there is no MAC CE included in the MAC PDU (paragraphs 0231, 0236; wherein the L value is included in every subheader). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao with the teachings of Kim in order to achieve system efficiency (Kim: paragraph 0022).
Regarding claims 6 and 16 Zhao discloses the method according to claim 3 and the transmitting device according to claim 13. Zhao fails to discloses, but Kim in the same field of endeavor discloses wherein the MAC CE start indicator indicates the start point by indicating a sum of a total length of the MAC SDUs included in the MAC PDU and a total length of respective MAC subheaders for the MAC SDUs included in the MAC PDU (paragraphs 0230-0244; wherein the receiving side determines the sum total of length for each SDU and CE and padding provided in the subheaders and subtracting from the total transport block size of the PDU). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed (Kim: paragraph 0022).
Regarding claims 7 and 17 Zhao discloses the method according to claim 3 and the transmitting device according to claim 13. Zhao fails to discloses, but Kim in the same field of endeavor discloses wherein the MAC CE start indicator indicates the start point by indicating a sum of a total length of the MAC SDUs included in the MAC PDU, a total length of respective MAC subheaders for the MAC SDUs included in the MAC PDU, a length of padding bits included in the MAC PDU, and a length of a MAC subheader for the padding bits included in the MAC PDU (paragraphs 0230-0246; wherein the receiving side determines the sum total of length for each SDU and CE and padding provided in the subheaders and subtracting from the total transport block size of the PDU). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao with the teachings of Kim in order to achieve system efficiency (Kim: paragraph 0022).
Regarding claims 8 and 18 Zhao discloses the method according to claim 3 and the transmitting device according to claim 13. Zhao fails to discloses, but Kim in the same field of endeavor discloses wherein the zero or more MAC SDUs are placed before the zero or more MAC CEs in the MAC PDU (paragraphs 0237-0244, among others; wherein the SDUs part is located before the CEs portion). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao with the teachings of Kim in order to achieve system efficiency (Kim: paragraph 0022).
Regarding claim 9 Zhao discloses the method according to claim 1. Zhao fails to discloses, but Kim in the same field of endeavor discloses wherein the MAC CE start indicator is placed in the beginning or end of the MAC PDU (paragraphs 0230-0244; wherein the location of the length indicator can vary according to format). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao with the teachings of Kim in order to achieve system efficiency (Kim: paragraph 0022).
Regarding claims 10 and 20 Zhao discloses the method according to claim 1 and the transmitting device according to claim 11. Zhao fails to discloses, but Kim in the same field of endeavor discloses wherein the MAC PDU includes no MAC subheader for the MAC CE start indicator (paragraphs 0230-0246; wherein the indicator is provided as part of the subheaders, thus not comprising a subheader for the indicator alone). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao with the teachings of Kim in order to achieve system efficiency (Kim: paragraph 0022).
Regarding claim 21 Zhao discloses the method according to claim 1. Zhao fails to discloses, but Kim in the same field of endeavor discloses wherein the transmitting device is an autonomous vehicle that communicates with at least a mobile terminal, a network, and another autonomous vehicle other than the transmitting device (fig. 9B, paragraph 1459; V2X). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao with the teachings of Kim in order to achieve system efficiency (Kim: paragraph 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0052736 to Turtinen et al. – that teaches of structuring a protocol data unit to include at least one special field in a header part of the protocol data unit and a padding part of the protocol data unit, wherein the at least one special field part indicates a length of the header part and wherein a length of the padding part is based at least on the indicated length of the header part; mapping the protocol data unit onto the trans port block scheduled for transmission between a source entity and a target entity, and transmitting the transport block from the source entity.
USPGPUB 2018/0103395 to Gholmieh et al. – that discloses generating and/or formatting of a Media Access Control (MAC) layer Packet Data Unit (PDU) for communication in a wireless communications system (e.g., 5G or New Radio (NR)).
USPGPUB 2019/0230667 to Loehr et al. – which discloses a data transmitting node that is provided for transmitting data over a wireless channel to a data receiving node in a communication system, comprises: second-layer processing circuitry for receiving, from a third layer, at least one second-layer service data unit, SDU, to be mapped onto a resource allocated for data transmission, and for generating a second-layer protocol data unit, PDU, including said at least one second-layer SDU and at least one second-layer control element, the at least one second-layer control element placed after any of the at least one second-layer SDU, first-layer processing circuitry for receiving the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/

Art Unit 2466